Citation Nr: 0828893	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.  

2.  Entitlement to service connection for chest burns.  

3.  Entitlement to service connection for a liver disability, 
to include hepatitis C.  

4.  Entitlement to service connection for gout.  

5.  Entitlement to service connection for a skin disability, 
other than service-connected psuedofolliculitis barbae, to 
include as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a right wrist 
disability; chest burns; a liver disability, to include 
hepatitis C; gout; and a skin disability, to include as due 
to exposure to herbicide agents.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a right 
wrist disability.  

2.  The veteran does not have a current diagnosis of chest 
burns.  

3.  The veteran's liver disability, to include hepatitis C, 
first manifested many years after his separation from service 
and is unrelated to his service or to any incident therein.

4.  The veteran's gout first manifested many years after his 
separation from service and is unrelated to his service or to 
any incident therein.

5.  The veteran served in Vietnam from January 1970 to 
December 1970.  

6.  The veteran's skin disability (other than service-
connected psuedofolliculitis barbae) first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's claimed current right wrist disability was 
not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  The veteran's claimed current chest burns were not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

3.  The veteran's liver disability, to include hepatitis C, 
was not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

4.  The veteran's gout was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

5.  The veteran's skin disability, other than service-
connected psuedofolliculitis barbae, was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis and cirrhosis of the liver, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  The veteran's chest burns, however, 
are not diseases subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for the skin disorder chloracne 
will be presumed if they are manifest to a compensable degree 
with in one year of separation from active service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    


Right Wrist Disability and Chest Burns 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's service medical records show that he incurred an 
injury to his right wrist while playing football and was 
treated for a fracture of the distal radius.  The veteran's 
service medical records are negative for any complaints of or 
treatment for chest burns.  However, his service personnel 
records reflect that he was awarded a Purple Heart in 
September 1970 for a bruised left arm and burns, the location 
of which was unspecified.  At his July 1971 separation 
examination, the veteran made no complaints regarding his 
chest or right wrist.  His chest and upper extremities were 
found to be normal.  

There are no post-service medical records showing any right 
wrist disability or chest burns.  A January 2008 VA 
examination found that the veteran had status post fracture 
of the left wrist while on active duty with subsequent severe 
degenerative arthritic changes which were felt to be post-
traumatic.  There was no diagnosis of a right wrist 
disability.  The January 2008 VA examination also found the 
veteran to have status post burns to the anterior chest 
secondary to firing 50 caliber while in service with no 
current active areas of burn or scar.      

Absent evidence of a current disability, service connection 
for a right wrist disability and chest burns must be denied.  
There is no competent medical evidence of record that 
demonstrates the presence of disabilities related to the 
right wrist or chest.  In addition, the service medical and 
personnel records show that the veteran was treated for a 
right wrist injury and incurred chest burns on a couple of 
occasions in his approximately two years of active service.  
The evidence shows that the right wrist injury and chest 
burns healed without residual complication prior to his 
separation and the in-service medical evidence does not show 
diagnoses of any chronic conditions.  Because no residuals of 
chest burns or a right wrist disability have been currently 
diagnosed in this case, the Board finds that service 
connection for a right wrist disability and chest burns is 
not warranted.  

The Board has considered the veteran's claims that he has a 
right wrist disability and chest burns related to his 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has any disability manifested by a right wrist 
disability or chest burns.  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Liver Disability, To Include Hepatitis C 

The veteran's service medical records are negative for any 
complaints of or treatment for a liver disability, to include 
hepatitis C.  On separation examination in July 1971, the 
veteran made no complaints regarding his liver, and his 
abdomen and viscera were found to have no abnormalities.  
Since the veteran's liver was found to be within normal 
limits on separation and there were no recorded complaints 
during a two-year period of service, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
liver disability, to include hepatitis C.  38 C.F.R. 
§ 3.303(b).  

The first post-service evidence of record of a liver 
disability, to include hepatitis C, is a March 2002 private 
medical report where the veteran was diagnosed with alcoholic 
hepatitis and fatigue.  

Post-service VA and private medical records dated from March 
2002 to February 2008 show that the veteran received 
intermittent treatment for alcoholic hepatitis, hepatitis C, 
liver carcinoma, and possible cirrhosis.  At no time did any 
treating provider relate the veteran's liver disabilities to 
his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current liver disability, to include hepatitis C.  The 
medical evidence of record does not contain competent medical 
evidence linking any liver disability to service.  In 
addition, cirrhosis of the liver was not diagnosed within one 
year of separation, so presumptive service connection for a 
liver disability is not warranted.  

The veteran contends that his current liver disability, to 
include hepatitis C, is related to his active service.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's liver disability is in March 2002, 
approximately 31 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's liver 
disability, to include hepatitis C, developed in service.  
Therefore, the Board concludes that the liver disability, to 
include hepatitis C, was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Gout 

The veteran's service medical records are negative for any 
complaints of or treatment for gout.  On separation 
examination in July 1971, the veteran made no complaints 
regarding his joints, and his joints were found to have no 
abnormalities.  Since the veteran's joints were found to be 
within normal limits on separation and there were no recorded 
complaints during a two-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for gout.  
38 C.F.R. § 3.303(b).  

The first post-service evidence of record of gout is an 
August 2000 private medical report where the veteran 
complained of pain and swelling in his left hand for the 
previous 3 days.  He denied any trauma to the hand.  The 
physician diagnosed the veteran with hand pain and swelling 
and noted that it was questionable gout.  

Post-service VA and private medical records dated from March 
2002 to July 2007 show that the veteran received intermittent 
treatment for arthritis with questionable gout, gouty 
arthritis, and gout.  At no time did any treating provider 
relate the veteran's gout to his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current gout.  The medical evidence of record does not 
contain competent medical evidence linking any gout to 
service.  In addition, arthritis was not diagnosed within one 
year of separation, so presumptive service connection for 
gout is not warranted.  

The veteran contends that his current gout is related to his 
active service.  However, as a layperson, he is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's gout is in August 2000, approximately 29 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's gout 
developed in service.  Therefore, the Board concludes that 
the gout was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Skin Disability 

At the outset, the Board notes that in accordance with a 
March 2008 rating decision, the RO awarded the veteran 
service-connection for the skin disability of 
psuedofolliculitis barbae.  Therefore, this decision only 
related to skin ailments other than service-connected  
veteran psuedofolliculitis barbae.

The veteran's period of active duty from July 1969 to July 
1971 included service in Vietnam during the applicable 
period.  Thus, the veteran in this case will be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.  However, the veteran's service medical records and 
post-service medical records are negative for evidence of a 
chloracne or other skin ailment that is presumed related to 
herbicide exposure.  Therefore service connection of a skin 
disability due to exposure to Agent Orange is not warranted.  
38 C.F.R. § 3.309(e).     

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation).     

The veteran's service medical records show that the veteran 
was treated for a sebaceous cyst in June 1971.  In a July 
1971 medical report, the veteran had a furuncle near the 
right ear drained.  On separation examination in July 1971, 
the veteran made no complaints regarding his skin, and his 
skin was found to have no abnormalities.  Since the veteran's 
skin was found to be within normal limits on separation and 
there were only two recorded complaints during a two-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a skin 
disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of a skin 
disability is a January 2000 private medical report where the 
veteran complained of some sores on his left ankle area that 
had been itching a lot.  He denied being bitten by any 
insects and had no discharge from the lesions.  The diagnosis 
was probable insect bites with secondary pruritis.  

Post-service VA and private medical records dated from 
December 2000 to July 2007 show that the veteran received 
intermittent treatment for dermatitis, ear lesion, possible 
lupus rash, stasis dermatitis, rash consistent with eczema 
versus psoriasis, and rash consistent with tinea.  At no time 
did any treating provider relate the veteran's skin 
disabilities to his period of active service.      

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current skin disability.  The medical evidence of record does 
not contain competent medical evidence linking any skin 
disability to service.  In addition, because the veteran does 
not have a diagnosis of chloracne or other skin ailment 
designated by VA regulations to be associated with exposure 
to herbicides, presumptive service connection for a skin 
disability is not warranted.  

The veteran contends that his current skin disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's skin disability is in 2000, approximately 29 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's skin 
disability developed in service.  Therefore, the Board 
concludes that the skin disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; rating 
decisions in April 2004 and August 2005; and a statement of 
the case in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for a right wrist disability and chest 
burns.  VA did not obtain medical examinations in relation to 
the claims for a liver disability, to include hepatitis C, 
gout, and a skin disability because there is no competent 
evidence that the appellant's diagnosed disorders are the 
result of any event, injury, or disease in service.  See 
38 C.F.R. § 3.159(c)(4) (2007).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for a right wrist disability is denied.  

Service connection for chest burns is denied.  

Service connection for a liver disability, to include 
hepatitis C, is denied.  

Service connection for gout is denied.  

Service connection for a skin disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


